Title: To Thomas Jefferson from James Madison, 27 December 1795
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. Decr. 27. 1795.

Mr. R’s pamphlet is out and will be forwarded by the first opportunity. Altho’ I have kept up an enquiry, I have not been able to collect the impression it makes. As it relates to the P. nothing seems to be said: and as it relates to parties in general very little. By Fenno’s and Webster’s papers, it appears that an effort will be used to run down Mr. R. and if necessary for the purpose to call in the incidents to which his pecuniary embarrassments here exposed him. The speech of the P. will have shewn you the guarded and perplexing shape, in which the Treaty was brought into view. The answer was the result of circumstances which my communications to you expl[ain in p]art. The silence of it as to the Treaty was an accomodation to t[he wishes] of a few who preferred taking it up by itself afterwards. These individuals have not shewn as much forwardness as was expected, and owing to that cause, and to the account of an exchange of Ratifications and the momently expectation of the Treaty, nothing is yet done on the subject. The situation is truly perplexing. It is clear that a majority if brought to the merits of the Treaty are against it. But as the Treaty is not regularly before the House, and an application to the P. brings him personally into the question with some plausible objections to the measure, there is great danger that eno’ will fly off, to leave the opponents of the Treaty in a minority. Enquiries are on foot to ascertain the true state of opinions and the probable turn of votes; and if there be found a firm majority on the right side, an attempt will be made to get at the subject.
There are accounts from Paris to the 5th. of Novr. The new Constitution was taking an auspicious commencement. Monroe’s letters to me of Octr. 23 and 24. give a favorable prospect on that side; as well as with regard to French affairs in general. He confirms the late naval advantages,  and speaks of the check on the Rhine as a bagatelle. He knew only from Report, the Ratification of the Treaty by the P. His language breathes equal mortification and apprehension from the event. He says that England would have refused us nothing, and we have yielded every thing; and he cannot but speak as reason dictates. A nation threatened with famine at home, and depending on the forlorn hope of West-India armaments which our market only can feed, was a nation to make rather than receive concessions. I am just told that 97 out of 98 of the Bermuda Judge’s decrees against our vessels are announced to be reversed in England. This is another proof of Monroe’s opinion. The reversal in such a lump must have resulted not from principle, but from policy, as the lumping condemnation proceeded from cupidity. Flour at 14 dolrs. at present. We have had no winter as yet. The weather is now as mild as October. I hope it will assist you against your Rheumatic com.
